MEMORANDUM OPINION
 No. 04-04-00440-CR
Maria Teresa MARTINEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 1998-CR-6133
Honorable Mark R. Luitjen, Judge Presiding
Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed: 	January 5, 2005
AFFIRMED
	Defendant, Maria Teresa Martinez, pled guilty to possession of a controlled substance,
pursuant to a plea bargain.  Defendant was placed on community supervision for ten years.  Later,
defendant's probation was revoked and punishment was assessed at ten years' confinement and a
$1,000 fine.  The trial court certified defendant's right to appeal, and defendant filed a general notice
of appeal.
	Defendant's court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced.
Counsel concludes that the appeal is without merit.  The brief meets the requirements of  Anders v.
California, 386 U.S. 738 (1967).  
	Defendant was informed of her right to review the record.  Counsel provided defendant with
a copy of the brief and advised her of her right to file a pro se brief.  Defendant has not filed a brief.
	After reviewing the record, we agree that the appeal is frivolous and without merit.  The
judgment of the trial court is affirmed.  Furthermore, we GRANT counsel's motion to withdraw.
Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).   
							Sandee Bryan Marion, Justice
DO NOT PUBLISH